Mr. Justice Turner
delivered the opinion of the court.
The first question presented in this case concerns the rights of a mortgage creditor to intervene in a suit in which the mortgagor is a party defendant, and in which the mortgaged property has been levied on under an attachment, for the purpose of having the mortgage lien declared prior to that of the attachment, and for the purpose of having the property attached subjected to the payment of the mortgage debt. Our statute of intervention was, copied from that of California, and is identical in terms with the latter. The courts of that state sustain the right of a lien creditor to intervene in cases like that stated. (Davis v. Eppinger, 18 Cal. 379; Speyer v. Ihmels, 21 Cal. 281.) The same rule prevails in Louisiana, from which state California borrowed its system of intervention. (See cases cited in note to section 429, Pomeroy’s Remedies and Remedial Rights, 473.) Iowa is the only one of the other states which has adopted a similar statute of intervention. We are not aware of any decision in that state on the precise question here involved. Without attempting to argue the question on principle, we are of opinion that we should follow the California and Louisiana decisions.
The only other question presented in the case is, whether a mortgage of a stock of liquors is valid as against creditors, which allows the stock to be retained by the mortgagor, and sold by him at retail for the sole purpose of applying the proceeds to the payment of the mortgage debt. We regret that we are called to decide this question here, because the case was submitted without argument; and on examination of the briefs filed, we find the citation of authorities not so full as the importance of the question would warrant. We are content, however, after such an examination as our time and opportunities have permitted, to hold that such a mortgage is valid as against creditors. The strong intimation to this effect by the Supreme Court of the United States, in *107a case where the statutes were similar to ours, would turn the scale in favor of the mortgage if doubt existed after consideration of the decisions of the state courts. (Robinson v. Elliott, 22 Wall. 513; Abbott v. Goodwin, 20 Me. 408; Crockett v. Harney, 91 N. Y. 214; Jones on Chattel Mortgages, secs. 416-425.)
The judgment of the lower court is affirmed.
Greene, C. J., and Langford, J., concurred.